United States Court of Appeals
                      For the First Circuit


No. 00-2540


                           STEPHEN TSE,

                      Petitioner, Appellant,

                                v.

                          UNITED STATES,

                      Respondent, Appellee.




                           ERRATA SHEET


     The opinion of this Court issued on May 17, 2002 is amended as
follows:

     On page 3, lines 8 and 9, "28 U.S.C. § 1756" should be
corrected to read "28 U.S.C. § 1746".